             Case 4:19-cv-00200-JM Document 56 Filed 07/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MOZELLA PRICE, Individually and as
Administratrix of the ESTATE OF TRILLUS
SMITH, Deceased and its Beneficiaries; et al.                                PLAINTIFFS

       v.                               CASE NO. 4:19-cv- 200 JM

CHARLES “DOC” HOLLADAY, Individually and
In his Official Capacity as the Sheriff of Pulaski
County, Arkansas; et al.                                                     DEFENDANTS

                                          JUDGMENT

       For the reasons stated in the order entered on this day, the complaint of the plaintiff is

dismissed.

       IT IS SO ORDERED this 23rd day of July, 2020.



                                                      _______________________________
                                                        James M. Moody
                                                        United States District Judge
